Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim amendments filed 3/3/2021 are acknowledged.  Claims 45-147, 149, 151-154, 157-159 are pending with claims 60-64, 76, 77, 92, 94, 95, 103, 104, 110.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Arguments
Arguments filed 3/3/2021 have been considered.
	The applicant first argues that the bristles of Raulerson do not constitute a sidewall.  This is not true.  The boundary of the inner chamber space is defined by the bristles (134) and rings (132) (para [0021]; fig 3-5).  They form a boundary to the space and are thus part of a wall and this boundary is on a side (the outer side).  Thus they are part of a sidewall, making the contours part of a sidewall as claimed.
	The applicant next argues that the contours are not “mutually complimentary”.  In making this argument the applicant interprets the language more narrowly and restricted than is proper.  It is first noted that the drawing included in the arguments to show what the applicant means by “complementary” is not part of the specification.  Further, the specification provides very little if any showing as to what is meant by “complementary”.  “complement” is only mentioned 3 times in the specification and the common misspelling “compliment” is mentioned 2 times.  None of them are a special definition.  Para [0151] describes contours as being adapted to “generally complement or otherwise engage the inside surfaces of a medical device end-site”.  Nothing in the specification indicates that “complement” requires an exact, complete matching or filling of the spaces on the end site as illustrated in the arguments.  
	The plain meaning of complement also does not require such a narrow interpretation either.  A survey of dictionary definitions show that “complement” broadly means something that completes, makes whole, or brings to perfection.  Below is the entry from the American heritage dictionary accessed at thefreedictionary.com/complement:

    PNG
    media_image1.png
    601
    758
    media_image1.png
    Greyscale

 
	Below is the entry from Collins English dictionary accessed at thefreedictionary.com/complement:

    PNG
    media_image2.png
    552
    772
    media_image2.png
    Greyscale

	Below is the entry from Webster’s College Dictionary accessed at thefreedictionary.com/complement:

    PNG
    media_image3.png
    760
    755
    media_image3.png
    Greyscale

	None of these definitions require an exact, complete matching or filling of the spaces on the end site as the applicant argues.  The contours on the medical device sterilizer of Raulerson et al. complete or make up the whole of the combined medical device sterilizer and medical device end site combined structure when paired with the contours of the medical device end site.  The contours on the bristles and between the bristles match up with the contours and grooves on the medical end site (both the threads (192) and the outer side bumps (190); fig 1) resulting in frictionally gripping the medical end site and scrubbing it clean.  A similar situation occurs with the contours of Ryan. 
	Additionally, it is reiterated that the claims do not positively recite the medical end-site or its shape.  Thus even if the applicant’s construction of “mutually complementary” is adopted the contours of the prior art devices (Raulerson and Ryan) are capable of such claimed intended use when a medical end-site that is complementarily shaped is selected for use with the claimed medical device sterilizer.   The response to arguments in the final mailed 9/3/2020 is incorporated by reference as it further addresses the “complement” issue.
	The applicant also argues issues with the combination of Ryan and Cherin.  The arguments above and the rejection below set forth how the combination teaches mutually complementary contours.  Specifically, Cherin teaches contouring a sponge to better complement and fit the surface being wiped (claim 13). The claim element is addressed and not missing from the rejection.
	In response to applicant's argument that Cherin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Cherin and the applicant’s claimed invention are in the same field of sponge wipes and Cherin addresses the problems faced by the applicant of how to shape a sponge wipe to better wipe/clean the surface being wiped.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 45-55, 58, 59, 65-69, 81-85, 88-91, 96, 97, 106, 108, 109, 111-117, 120-123, 129-132, 134-136, 138-149, 151-154, and 157-159 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raulerson et al. (US 2006/0030827).
With regards to claim 45, Raulerson et al. teaches a medical device (100) capable of the intended use of mating with a medical end-site having a surface contour that includes a contour feature of at least one mating projection or indentation (surface of a luer connector; projections and indentations formed by the threads 192 on luer connector 190), comprising an open end housing (bodu 108 with open end 104) made of a first material (polyvinyl chloride) and an element (scrubber 130) made of a second material (polypropylene)  that is different from the first material retained in the housing: the element having one or more pre shaped form-fitting surfaces to define and engage one or  more medical end-site maing features (bristles 134 conform to scrub luer threads), the  pre shaped surfaces are capable of mating to the surface contour fetaures of the medical end site for structurat engagement and retention of the element onto the end site (the bristles have points, ridges and projections (and are projections themselves) that can engage points ridges and projections when such an end site is selected for use; additionally they complimentarily mate with the ridges and valleys of the threads 192 and by at least friction help hold the element on the end site);  wherein the preshaped form-fitting surface contours frictionally contact and effect at least one of cleaning, disinfecting, sterilizing and drying of the one or more medical end-site contour features (bristles engage the luer connector and its threads to help clean) when the medical device is mated to the medical end site (abstract, fig 1-3, and para [0015], [0021]; see whole document).
As to the added sidewall limitation, the boundary of the inner chamber space is defined by the bristles (134) and rings (132) (para [0021]; fig 3-5).  They form a boundary to the space and are thus part of a wall and this boundary is on a side (the outer side).  Thus they are part of a sidewall, making the contours part of a sidewall as claimed.
With regards to claim 46, Raulerson et al. teaches wherein the contour structure is a mating projection (bump out is a projecting structure; the contours of the bristles engage (mate) and scrub the threads of the luer) (para [0021]; fig 1-3).
With regards to claim 47, Raulerson et al. teaches wherein the contour structures is a mating indentation (inward depressions on bristle shape having a shape capable of form-fitting a medical end-site mating feature projecting outward from the surface of the medical end-site; the contours of the bristles engage and scrub the threads of the luer; a bump on the medical end site selected for use can so form fit) (para [0021]; fig 1-3).
With regards to claim 48, Raulerson et al. teaches wherein the element defines a cavity shaped (internal space of the scrubber) by the reshaped form-fitting surface contour structures on the element is a mating projection (the bottom bristles ring 131; has raised portions and vertical dimension and projects inward into the cavity and can mate with features on a medical end site) (fig 3; para [0021]-[0022]).
With regards to claim 49, the contour structures are capable of the intended use of the contour features being an outer thread, edge, and side of the luer connector (para [0021]).
With regards to claim 50, the form fitting surface contour structure of the element is at least a rib or step (fig 3).
With regards to claim 51, the form fitting surface contour structure on the element is a point shape (tip of the bristle) (fig 3).
With regards to claim 52, the form fitting surface contour structure is at least a bump, nub, or tine (fig 3).
With regards to claim 53, the form fitting surface contour structure is a combination of differently shaped (bump in, bump out, point), pre shaped contour structures (fig 3).
With regards to claim 54, the element is comprised of semi flexible/semi rigid material (polypropelyne; the bristles move/bend to accommodate and engage the luer connector) (para [0021]; fig 1-3).  
With regards to claim 55, polypropylene bristles are at least resilient and has elastic quality (can bend yet still maintain shape) (fig 3; para [0021]).
With regards to claim 58, the medical device has an antipathogenic agent retained in the cavity (fluid 168 with antiseptic properties; alcohol is released from reservoir 166 to scrubber 130 during use and is thus retained in the cavity) (para [0029]; fig 3; method claim 13). 
With regards to claim 59, the element defines a cavity (internal space of the scrubber) bounded by an interior surface (interior of the rings 132) the form-fitting surface contour  structure is located on the interior surface of the element (the bristles and their contour structures are on the interior surface), and the antipathogenic agent is a wet antipathogenic agent (fluid like alcohol) retained within the cavity (during use) whereby the antipathogenic agent wets the form- fitting surface contour structures on the element (wets the bristles) ) (para [0029]; fig 3; method claim 13).
With regards to claim 65, the form fitting surface contour strucutre on the element comprise a repeating pattern (shape pattern repeats from bristles to bristle) (fig 3).
With regards to claim 66, the form fitting surface contour structure friction fits onto the surfaces of the medical end site (engage and scrubs the surfaces of the medical end site) (para [0021]).
With regards to claim 67, the friction fit contributes to the structural retention of the element with the medical end-site (the bristles engage and scrub the medical end site and by touching at least contribute) (fig 1-3, para [0021], and claim 13).
With regards to claim 68, Raulerson et al. teaches that the housing (body 108) defining an open end (opening 104 to the chamber) retention chamber (in which the scrubber is inside and the luer is placed inside to clean) wherein the element (scrubber 130) is secured within the retention chamber (using alignment posts 136 and notches 116 in the body 108) (para [0022]; fig 2).  
With regards to claim 69, the device further comprises a removable cover (cap 152) secured to the housing (by interference fit or threads) to the housing over the open end of the retention chamber (covers part of the chamber and is located above when oriented as such) (para [0027]; fig 2-3).  
With regards to claim 81, the mating projection is shaped and located within the cavity (interior of body 108) such that it is capable of the intended use of contacting and engaging the surface of a lumen, septum, or port of a needless connector.
With regards to claim 82, the mating projection is shaped and located in the cavity (interior of body 108) such that it is capable of the intended use of contacting and engaging a septum of a lumen of a needless connector (depending on the size and structure of the lumen, septum, or port selected for use and occurs when such one that is selected can have a bristle of the lowest ring so engaging; for example has an opening on the side or is small or bendy enough to allow such an alignment) when mated with the element.
With regards to claim 83, the mating projection on the element is shaped and located withint eh cavity (interior of body 108) such that it is capable of the intended use of projecting into a lumen of the medical end site when the element is mated to the medical end site (depending on the size and structure of the lumen, septum, or port selected for use and occurs when such one that is selected can have a bristle of the lowest ring so engaging; for example has an opening on the side or is small or bendy enough to allow such an alignment).
With regards to claim 84, the mating projection of the element is shaped and located within the cavity (interior of body 108) such that it is capable of the intended use of contacting and engaging a distal tip of the medical end site when the medical device is mated to the medical end site (depending on the size and structure of the lumen, septum, or port selected for use and occurs when such one that is selected can have a bristle of the lowest ring so engaging; for example has an opening on the side or is small or bendy enough to allow such an alignment; also engages the side of the tip fig 1).
With regards to claim 85, the mating projection on the element is shaped and within the cavity (interior of body 108) such that it is capable of the intended use of contacting and engaging an end on a lumen tip of a male slip luer on a medical endsite when mated(depending on the size and structure of the lumen, septum, or port selected for use and occurs when such one that is selected can have a bristle of the lowest ring so engaging; for example has an opening on the side or is small or bendy enough to allow such an alignment).
	With regards to claim 88, the element is capable of the intended use of disinfecting the medical end site contour features by at least one of friction, wiping, twisting, dabbing, pushing, pulling, and rotation (simply inserting and removing the luer does at least push or pull; in use it is covered with alcohol which is capable of sterilizing and/or disinfecting)(claim 13 and para [0029]).
	With regards to claim 89, the element is capable of the intended use of sterilizing the medical end site contour features by at least one of friction, wiping, twisting, dabbing, pushing, pulling, and rotation (simply inserting and removing the luer does at least push or pull; in use it is covered with alcohol which is capable of sterilizing and/or disinfecting)(claim 13 and para [0029]).
	With regards to claim 90, the form fitting surface contour structure of the element are capable of the intended use of defining and engaging one or more medical end site contour features on at least one of a female luer, a male luer, a slip luer, a luer hub, a luer compatible connector, a needle access port, a needleless connector, a catheter hub and an access port (fig 1).
	With regards to claim 91, the form fitting surface contour structure of the element are capable of the intended use of defining and engaging one or more medical end site contour features on at least one of a septum sealing a lumen, a side surface, an edge surface, a thread or an inner surface defining a lumen.
	With regards to claim 96, the antipathogenic agent is physically associated with the element by at least retention (at least some alcohol is retained on the bristles for some time) and impregnation (the alcohol impregnates the element in the space between the bristles).  
	With regards to claim 97, the element retains and applies the antipathogenic agent onto the surface of the medical end site when the element is pressed onto and received by the medical end site (the end site presses on and goes into the element) (para [0021] and claim 13).  
	With regards to claim 106, wherein the medical device is effective (capable of the intended use) for leaving an antipathogenic residue on the surface of the medical end-site after the element contacts and is removed from the medical end-site (the medical device coats/wets the medical end site and the alcohol can remain on it for a time after being removed from the medical device).
With regards to claim 108, the wet antipathogenic agent is dispersed throughout the element (by the passages and channels) and remains dispersed regardless of the elements spatial orientation to gravity (the surfaces are wetted and remain so for at least a short time if inverted; the bristles entrap at least a small bit) (para [0021]-[0025]).
With regards to claim 109, the antipathogenic agent is a controlled release agent (release of the alcohol to the element and medical end site is controlled by pressure on the reservoir)(claim 13). 
With regards to claim 111, the element defines a cavity shaped (internal space of the scrubber) and the form-fitting surface contour structure on the element are configured and arranged to wipe the contour feature of the medical end-site when the medical end-site is press fit into the cavity (the medical site is inserted (press fit) into the cavity and is wiped by the bristles (fig 3; para [0021]-[0022]; claim 13).
With regards to claim 112, the element has an exterior surface with contours (alignment posts 136 and space between rings; can be seen against body 108 in fig 3) capable of the intended use of helping with finger griping (para [0022]; fig 3 and 4).  
With regards to claim 113, the element has an exterior surface that is textured (alignment posts 136 provide texture as does the spaces between rings; can be seen against body 108 in fig 3) capable of the intended use of facilitating with finger griping and manipulation by a user (para [0022]; fig 3 and 4).  
With regards to claim 114, the medical device is capable of the intended use of disinfecting the surface of the medical end-site in less than 10 seconds after the medical device engages the medical end-site.
With regards to claim 115, the medical device is capable of the intended use of disinfecting the surface of the medical end-site in less than 5 seconds after the medical device engages the medical end-site.
With regards to claim 116, the device is capable of the intended use of having the residue left on the surface of the medical end site evaporating in less than 15 seconds after removal at room temperature (alcohol evaporates quickly and such conditions are met when the amount of alcohol used is an amount low enough that it evaporates in the claimed time).  
With regards to claim 117, the element is comprised of two or more members joined together to form the element (rings 132)(para [0021]-[0022] fig 2-4).
	With regards to claim 120, wherein the element defines an open end cavity (internal space of the scrubber) the element is arranged within the housing for accepting the medical end site within the cavity through the open end with the element secured within the retention chamber (held via the alignment posts 136) (para [0021]-[0025] fig 1 and 3; claim 13).  
	With regards to claim 121, the device further comprises a removable cover (cap 152) secured to the housing (by interference fit or threads) to the housing over the open end of the retention chamber (covers part of the chamber and is located above when oriented as such) and over the open part of the cavity (same as the retention chamber) (para [0027]; fig 2-3).
	With regards to claim 122, the device has a cap (cap 152) for engagement with the housing (by interference fit or threads) to the housing over the open end of the retention chamber (covers part of the chamber and is located above when oriented as such)(para [0027]; fig 2-3).
	With regards to claim 123, the element is removably secured within the retention chamber (by friction fit of the tabs 136) (para [0122]).  
With regards to claim 129, the element is a first element (bottom couple rings 132) and further includes a consolidated second element (first ring 132 by the opening; consolidated in that it is smaller and a fewer number of rings) (fig 3 and 4).
With regards to claim 130, the first element is configured to interface with the second element (abuts eachother in the cavity and forms a continuous flow channel 140) (fig 4 and para [0023]).
With regards to claim 131, the first element is configured to contact (touches and is in fluid contact) and engage (engages eachother to form the continuous flow channel 140) with a portion of the second element (portion that does so) (fig 4 and para [0023]).
With regards to claim 132, the medical device further comprises a supply of liquid antipathogenic agent (fluid 168 in body 160) and the first element and the second element are in shared fluid communication with the supply of liquid (via channels 140) (para [0028]-[0029], [0031]).
With regards to claim 135, the first element is operable while retained on the medical end-site to disinfect the surface of the medical end-site and protect against contamination of the surface of the medical end-site (the purpose is to disinfect which protects against contamination; occurs when device is used as taught by Raulerson) (abstract; claim 13).
With regards to claim 136, the second element is operable while retained on the medical end-site to disinfect the surface of the medical end-site and protect against contamination of the surface of the medical end-site (the purpose is to disinfect which protects against contamination; occurs when device is used as taught by Raulerson) (abstract; claim 13).
	With regards to claim 138, the housing is capable of the intended sue of securing onto a syringe end when such as syringe end is selected for use with the device (such as one that fits securely in the device).
	With regards to claim 139, the housing is capable of the intended use of securing onto a mating feature on a syringe end when such as syringe end is selected for use with the device (such as one that fits securely in the device).
	With regards to claim 140, the housing is capable of the intended use of covering a syringe end and is capable of being an end cap for the syringe end whereby the housing can be coupled to a syringe for future use of the element to effect at least one of cleaning, disinfecting, sterilizing, and drying of the medical end site when such as syringe end is selected for use with the device (such as one that fits securely in the device).
	With regards to claim 141, (i) the retention chamber has a base end opposite the open end (fig 3), (ii) the retention chamber defines a longitudinal axis which extends from the open end of the retention chamber to the base end of the retention chamber (through the middle), (iii) the housing has a sidewall inner surface defining a sidewall of the retention chamber, and (iv) the sidewall inner surface of the housing is a high-friction contact surface (at least the surface of the notches 116 which friction fit the posts 136), whereby rotation of the housing about the longitudinal axis effects rotation of the element secured within the retention chamber (rotating the housing rotates the element held inside) (fig 3 and para [0022]).
	With regards to claim 142, the housing inner surface has a characteristic selected from a gripable surface (a person could grip any of the inner surface area) and a textured surface (the notches 116 makes the inner surface of the housing be textured) (para [0022] and fig 3).
	With regards to claim 143, the housing has a sidewall inner surface (next to element 130) defining a sidewall of the retention chamber and a sidewall outer surface (outside of housing 108), and the housing sidewall outer surface has a feature (gripping ribs 114) to facilitate fingertip pinch gripping of the housing (helps a user pinch to grip the device) (para [0015] and fig 2).
	With regards to claim 144, the feature to facilitate finger pinch gripping of the housing includes a plurality of fingertip locating indents (indented space between each of the ribs 114 which are capable of the intended use of helping someone located their fingers on the device) (para [0015] and fig 2).
	 With regards to claim 145, the feature to facilitate fingertip pinch gripping of the housing is one or more finger locating recesses formed in the outer surface (indented space between each of the ribs 114 which are capable of the intended use of helping someone located their fingers on the device) (para [0015] and fig 2).
	With regards to claim 146, polypropylene bristles are resilient and the contour structure is capable of the intended use of conforming to one or more medical end site features (can bend or otherwise conform based on the medical end site chosen for use) (fig 3; para [0021]).
	With regards to claim 147, at least one of the formfitting surface contour structure on the element is capable of the intended use of conforming to the contour features of the medical end site (can bend or otherwise conform based on the medical end site chosen for use) (fig 3 and para [0021]).
	With regards to claim 148, at least one of the formfitting surfaces on the element comprises a shape that is capable of the intended use of conforming to the surface of the medical end site (can bend or otherwise conform based on the medical end site chosen for use) (fig 3 and para [0021]).
With regards to claim 149, the formfitting surface contour structure on the element is capable of the intended use of conforming to the contour feature of the medical end site (can bend or otherwise conform based on the medical end site chosen for use) (fig 3 and para [0021]).
	
With regards to claim 151, the element defines a cavity shaped (internal space of the scrubber) by the form-fitting surface contour structures on the element, and the form-fitting surface contour strucutre include a base portion shaped to form fit a medical end site mating feature (the bottom bristles ring 131; is so shaped when such a medical end site is selected for use) (fig 3; para [0021]-[0022]).
With regards to claim 152, the base portion surfaces is a depressible base portion surface capable of conforming to the medical end-site when the medical end-site is pressed into the cavity (the bottom bristles ring 131; bristles bend or depress when end site is inserted; is so shaped when such a medical end site is selected for use) (fig 3; para [0021]-[0022]).
With regards to claim 153, the base portion is a depressible raised shape base portion surface capable of the intended use of conforming to the medical end-site when the medical end-site is pressed into the cavity (the bottom bristles ring 131; bristles bend or depress when end site is inserted; is so shaped when such a medical end site is selected for use) (fig 3; para [0021]-[0022]).
	With regards to claim 154, the medical device is capable of the intended use of being used with a medical end site that has a lumen and the raised shaped base portion surface is configured to engage occlude the lumen on the medical end-site (for instance one with a hole to a lumen that can be plugged by a bristle).
	With regards to claim 157, the element defines at least one slit extending into the element and shaped to define the form fitting surface contour structure (narrow openings between the bristles) (fig 2 and 4).  
	With regards to claim 158, the element defines a first end (farthest from reservoir 160) and a second end (nearer the reservoir 160) and defines at least one cavity (formed by the first couple rings 131) shaped by the form fitting surface contour structure (bristles 134) (fig 2-4).
	With regards to claim 159, the first end comprises a first cavity (by the first couple of rings 131) shaped by a first dorm fitting preshaped surface contour structure (shapes on a bristle) and the second end has a second cavity (formed by the few rings closer to the reservoir) shaped by a second set of form fitting surface contour structures (the shape on a bristle of those rings) (fig 2-4).  

Claim(s) 105 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raulerson et al. (US 2006/0030827) as evidenced by Sciencing “How does alcohol kill bacteria?”.
With regards to claim 105, Raulerson et al. teaches an antipathogenic agent that include isopropyl alcohol (para [0029]).  Isopropyl alcohol kills bacteria (pathogens) by disrupting the membrane as evidenced by Sciencing. 

Claim(s) 45, 48, 56, 58, 59, 68-70, 79, 80, 98, 100, 107, 108, 120, 121, and 123-128 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ryan (US 2009/0028750).
With regards to claim 45, Ryan teaches a medical device (10) capable of the intended use of mating with a medical end-site having a lumen and a surface contour that includes a contour feature that is a mating projection or a mating indentation; the device comprising an open end housing (cap 20) made of a first material (solid polyethylene) and an element (absorbent material 30) made of a second material (porous polymer or cellulose) which is a different material than the first material: the element having pre shaped form-fitting surface contour structures (taper 32 and/or pores) of at least one mating projection or indentation (bumps in or out over the pore surface and the taper) which are capable of the intended use of structural engagement and mutually complimentary mating with the mating features of the medical end site (when such a surfaced medical end site is selected for use) and for retention ofteh element on the medical end site (at least does so through friction from the non smooth surface) wherein the form-fitting surface contour structure frictionally contact and to effect at least one of cleaning, disinfecting, sterilizing and drying of the medical end-site contour features (taught for cleaning and disinfecting needle free IV connectors) when the medical device is mated to the medical end site (abstract; fig 1; see whole document; para [0023] and [0026])).
The contours are part of a sidewall of the inner chamber space.  
With regards to claim 48, the element defines a cavity (22) and the form-fitting preshaped contour structure on the element is a mating projection extending into the cavity (ridges/edges of the surface pores project outward from the valley of the pores that from part of the interior surface of the cavity) (fig 1; see whole document; para [0023], [0026]).
With regards to claim 56, at least a portion of the element is a natural or synthetic sponge (para [0026]).
With regards to claim 58, the device further comprises an antipathogenic agent retained in the cavity (para [0027]).
With regards to claim 59, the element defines a cavity (interior space of cavity 22) bounded by an interior surface, the form fitting pre shaped surface contour structure is located on the interior surface of the element and the antipathogenic agent is a wet agent (liquid) retained within the cavity whereby the agent wets the form fitting surface on the elment (impregnated in the element 30) (para [0027] and fig 1).
With regards to claim 68, the device has a housing (cap 20) defining an open ended retention chamber (inside; open at the top) wherein the element is secured within the retention chamber (para [0021] and fig 1-2).
With regards to claim 69, the device has a removable cover (hermetic seal 50) secured to the housing over the open end of the retention chamber (para [0029] and fig 1).  
With regards to claim 70, the element is hermetically sealed within the retention chamber (para [0029]).
With regards to claim 79, the element has a lining of flexible material (seal 50 is a foil (flexible to at least some extent) that lines a top surface of the element) (para [0029] and fig 1).
With regards to claim 80, the element has a protective skin (seal 50 is a thin top layer touching the upper portion of the element 30 that keeps the element 30 from drying out or being contaminated) (para [0029]) and fig 1).
With regards to claim 98, the element has the characteristic of being porous (para [0026]).
With regards to claim 100, the element has the characteristic of being porous and absorbent (para [0026]).
	With regards to claim 107, the element exhibits capillary action (it is a sponge)(para [0026]).
	With regards to claim 108, the wet antipathogenic agent is dispersed through the element and remains dispersed regardless of the spatial orientation relative to gravity (impregnated in a sponge) (para [0026]-[0027]).
	With regards to claim 120, the element defines an open end cavity inside of the element; cavity is bounded by the surfaces of the element), and the element is configured and arranged within the housing for accepting the medical end-site within the cavity through the open end of the cavity with the element secured within the retention chamber (fig 1).
	With regards to claim 121, the device further comprises a removable cover (seal 50) secured to the housing over the open end of the retention chamber and over the open end of the cavity (fig 1 and para [0029]).
	With regards to claim 123, the element is removably secured within the retention chamber (can be removed with enough effort if desired) (fig 1).
With regards to claim 124, the element has a protective skin (seal 50 is a thin top layer touching the upper portion of the element 30 that keeps the element 30 from drying out or being contaminated) (para [0029]) and fig 1).
With regards to claim 125, the element has a protective skin that is capable of preventing the element from drying out (seal 50 is a thin top layer touching the upper portion of the element 30 that keeps the element 30 from drying out or being contaminated) (para [0029]) and fig 1).
With regards to claim 126, wherein (i) the cavity has a base end opposite the open end (bottom), (ii) the cavity defines a longitudinal axis which extends from the open end of the cavity to the base end of the cavity (through the middle), and (iii) the element is releasable from the retention chamber by rotation of the housing relative to the element about the longitudinal axis (the element 30 is capable of being rotated as such when someone uses enough effort to remove the element 30).
With regards to claim 127, the removable cover is a semi rigid material (foil) (para [0029]).
With regards to claim 128, the semi rigid material is a flexible material selected from a foil (para [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71, 73, 86, 87, 133, and 137 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raulerson et al. (US 2006/0030827).
With regards to claims 71 and 73, Raulerson et al. does not teach that the housing defines two chambers with an element (30) in each chamber and a cover (152) for each chamber.  The difference between the prior art and the claim limitation is the claim is a duplication of the chamber, cover, and element.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have duplicated the number of retention chambers and elements in order to predictably provide for the ability to disinfect multiple medical end sites simultaneously with the device.  The combination results in separate and independent first and second removable covers (cap 152) secured to the housing (by interference fit or threads) over the open end of the respective retention chamber (covers part of the chamber and is located above when oriented as such) (para [0027]; fig 2-3).
With regards to claims 86 and 87, Raulerson et al. teaches that the element is made of the plastic polypropylene (para[0021]).  Raulerson et al. is silent as to how the element is formed.  Elsewhere, Raulerson et al. teaches forming plastic components (such as body 108) by molding them (para [0015]-[0016]).  A person having ordinary skill in the art at the time of invention would have found it obvious to have molded the element motivated by an expectation of successfully forming the element. 
With regards to claim 133, the retention chamber is a first retention chamber and the element is removably secured within the retention chamber (by friction fit of the tabs 136) (para [0122]).  Raulerson et al. does not teach that the housing defines two chambers with an element in each chamber.  The difference between the prior art and the claim limitation is the claim is a duplication of the chamber and element.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have duplicated the number of retention chambers and elements in order to predictably provide for the ability to disinfect multiple medical end sites simultaneously with the device.  The combination results in the housing defining a second retention chamber with a second element that is removably secured within the second retention chamber.
With regards to claim 137, Raulerson et al. does not teach that the housing has a rectangular cross section.  A person having ordinary skill in the art at the time of the invention would have found it obvious to change the shape as desired in order to accommodate the desired item to be disinfected. 
Claims 74, 75, and 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raulerson et al. (US 2006/0030827) as applied to claim 68 above and further in view of Eckhardt et al. (US 2003/0017073).
With regards to claims 74, 75, and 78, Raulerson et al. does not teach a visual indicator attached to the housing that changes color to indicate that the cleaning/disinfection is complete and the medical end site is ready for reuse.  Eckhard et al. teaches using a color change of an LED indicator on the housing of a sterilizing device in order to indicate that successful sterilization of a medical end site (catheter connection) and is ready for use (abstract and para [0071]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have added a visual indicator LED to the housing that changes color to indicate successful disinfection and ready to reuse in order to inform a user and insure proper disinfection has occurred. 

Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raulerson et al. (US 2006/0030827) as applied to claim 71 above and further in view of Lynn (US 2008/0039803).  
With regards to claim 72, Raulerson et al. as modified above does not teach a removable cover secured to the housing over the open end of both retention chambers.  Lynn teaches packaging a medical end site disinfecting device in an outer package (para [0079]; abstract; and fig 1b).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have added an outer package secured to the housing (whole device) in order to protect the medical device prior to use.  The combination results in a removable cover (removed when unpackaging) secured to the housing (to form a package) over the open end of both retention chambers (secured over the whole device).


Claims 71, 118, and 119 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raulerson et al. (US 2006/0030827) as applied to claim 68 above and further in view of Ryan (US 2009/0028750).  
With regards to claim 71, Raulerson et al. does not teach that he housing has a pair of open ended retention chambers.  Ryan teaches a chamber in a housing (20) with a sponge (30) for cleaning medical end sites (abstract; fig 1).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have added to the housing a second open ended retention chamber with a sponge as taught by Ryan in order to provide a different cleaning implement to provide a choice between multiple cleaning implements (bristles or a sponge).  
With regards to claim 118, the elements are formed of materially different materials (polypropylene bristles of Raulerson (para [0021]) and a cellulosic sponge material of Ryan (para [0026])).  
With regards to claim 119, the materials have a difference in compliance (flexibility; they are different materials, sponges and bristles flex differently).  

Claims 129, 133, and 134 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750).
With regards to claims 129 and 133, Ryan teaches that the retention chamber is a first retention chamber and that the element is removably secured within the retention chamber (can be removed with enough effort if desired) (fig 1). Ryan does not teach that the housing defines two chambers with an element in each chamber.  The difference between the prior art and the claim limitation is the claim is a duplication of the chamber and element.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have duplicated the number of retention chambers and elements in order to predictably provide for the ability to disinfect multiple medical end sites simultaneously with the device.  The combination results in the housing defining a second retention chamber with a second element that is removably secured within the second retention chamber.  As the device now includes a second element it is adjoined withy the first element as part of the same device. 
With regards to claim 134, (i) the second element defines a second cavity (space in the middle) wherein the second cavity has an open end (top) and a base end (bottom) opposite the open end, (ii) the second cavity defines a second longitudinal axis (middle) which extends from the open end of the second cavity to the base end of the second cavity, and (iii) the second element is releasable from the second retention chamber by rotation of the housing relative to the second element about the second longitudinal axis (the element 30 is capable of being rotated as such when someone uses enough effort to remove the element 30).


Claims 57 and 93 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) as applied to claim 45 above, and further in view of Lynn (US 2007/0225660).
With regards to claims 57 and 93, Ryan does not teach that the element is translucent or transparent.  Lynn teaches making a luer cleaner including an element for wiping and disinfecting where the device is optically clear including an optically clear elastomer element (abstract; fig 39; para [0126]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have made the device optically clear including an optically clear elastomer element in order to allow a user to see the medical end site (luer) being cleaned and disinfected while doing so.  


Claims 99, 101, and 102 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) as applied to claim 45 above, and further in view of Andros (US 5,311,634).
With regards to claims 99 and 101, Ryan does not specify that the porous sponge has micropores. Andros teaches a cleaning sponge and teaches that being microporous allows the sponge to reach about contours of the surface to be cleaned and be absorbent while still exhibiting softness, springback, pliability, good compressibility, smoothness, and retain a structural memory (column 5, line 66 to column 6, line 15).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the element and thus its form fitting surfaces out of microporous sponge material in order to reach about contours of the surface to be cleaned and be absorbent while still exhibiting softness, springback, pliability, good compressibility, smoothness, and retain a structural memory.
With regards to claim 102, the combination results in the surfaces having micro textured characteristics (micropores) which forms ridges (edge of pore) roughing (pores), dimples (pores), etc.

Claims 74, 75, and 78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) as applied to claim 68 above, and further in view of Eckhardt et al. (US 2003/0017073).
With regards to claims 74, 75, and 78, Ryan does not teach a visual indicator attached to the housing that changes color to indicate that the cleaning/disinfection is complete and the medical end site is ready for reuse.  Eckhard et al. teaches using a color change of an LED indicator on the housing of a sterilizing device in order to indicate that successful sterilization of a medical end site (catheter connection) and is ready for use (abstract and para [0071]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have added a visual indicator LED to the housing that changes color to indicate successful disinfection and ready to reuse in order to inform a user and insure proper disinfection has occurred. 

It is additionally and alternatively presented
Claim(s) 45, 48, 56, 58, 59, 68-70, 79, 80, 98, 100, 107, 108, 120, 121, 123-129, 133, and 134 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) in view of Cherian (US 2004/0031120). 
With regards to claim 45, Ryan teaches a medical device (10) capable of the intended use of mating with a medical end-site having a lumen and a surface contour that includes a contour feature that is a mating projection or a mating indentation; the device comprising an open end housing (cap 20) made of a first material (solid polyethylene) and an element (absorbent material 30) made of a second material (porous polymer or cellulose) which is a different material than the first material (abstract; fig 1; see whole document; para [0023] and [0026])).
Ryan does not teach that the element having pre shaped form-fitting surface contour structures of at least one mating projection or indentation which are capable of the intended use of structural engagement and mutually complimentary mating with the mating features of the medical end site (when such a surfaced medical end site is selected for use) and for retention of the element on the medical end site wherein the form-fitting surface contour structure frictionally contact and to effect at least one of cleaning, disinfecting, sterilizing and drying of the medical end-site contour features when the medical device is mated to the medical end site.  
Cherian teaches making a sponge for wiping (abstract).  Cherian teaches profiling the sponge with elevated ridges and valleys in order to better fit the surfaces intended to be wiped (claim 13). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added preshaped formed fitting mutually mating structures such as ridges and valleys in order to have the element better fit and wipe surfaces that are desired to be wiped that are not smooth.
The combination results in the element having pre shaped form-fitting surface contour structures of at least one mating projection or indentation (bumps in or out) which are capable of the intended use of structural engagement and mutually complimentary mating with the mating features of the medical end site (when such a surfaced medical end site is selected for use) and for retention of the element on the medical end site (at least does so through friction from the non smooth surface) wherein the form-fitting surface contour structure frictionally contact and to effect at least one of cleaning, disinfecting, sterilizing and drying of the medical end-site contour features (taught for cleaning and disinfecting needle free IV connectors) when the medical device is mated to the medical end site.
The contours on the sponge form part of the sidewall of the inner chamber space where the end site is wiped.
With regards to claim 48, the element defines a cavity (22) and the form-fitting preshaped contour structure on the element is a mating projection extending into the cavity (ridges/edges of the surface project outward from the valley between them into the cavity) (fig 1; see whole document; para [0023], [0026]).
With regards to claim 56, at least a portion of the element is a natural or synthetic sponge (para [0026]).
With regards to claim 58, the device further comprises an antipathogenic agent retained in the cavity (para [0027]).
With regards to claim 59, the element defines a cavity (interior space of cavity 22) bounded by an interior surface, the form fitting pre shaped surface contour structure is located on the interior surface of the element and the antipathogenic agent is a wet agent (liquid) retained within the cavity whereby the agent wets the form fitting surface on the element (impregnated in the element 30) (para [0027] and fig 1).
With regards to claim 68, the device has a housing (cap 20) defining an open ended retention chamber (inside; open at the top) wherein the element is secured within the retention chamber (para [0021] and fig 1-2).
With regards to claim 69, the device has a removable cover (hermetic seal 50) secured to the housing over the open end of the retention chamber (para [0029] and fig 1).  
With regards to claim 70, the element is hermetically sealed within the retention chamber (para [0029]).
With regards to claim 79, the element has a lining of flexible material (seal 50 is a foil (flexible to at least some extent) that lines a top surface of the element) (para [0029] and fig 1).
With regards to claim 80, the element has a protective skin (seal 50 is a thin top layer touching the upper portion of the element 30 that keeps the element 30 from drying out or being contaminated) (para [0029]) and fig 1).
With regards to claim 98, the element has the characteristic of being porous (para [0026]).
With regards to claim 100, the element has the characteristic of being porous and absorbent (para [0026]).
	With regards to claim 107, the element exhibits capillary action (it is a sponge)(para [0026]).
	With regards to claim 108, the wet antipathogenic agent is dispersed through the element and remains dispersed regardless of the spatial orientation relative to gravity (impregnated in a sponge) (para [0026]-[0027]).
	With regards to claim 120, the element defines an open end cavity inside of the element; (cavity is bounded by the surfaces of the element), and the element is configured and arranged within the housing for accepting the medical end-site within the cavity through the open end of the cavity with the element secured within the retention chamber (fig 1).
	With regards to claim 121, the device further comprises a removable cover (seal 50) secured to the housing over the open end of the retention chamber and over the open end of the cavity (fig 1 and para [0029]).
	With regards to claim 123, the element is removably secured within the retention chamber (can be removed with enough effort if desired) (fig 1).
With regards to claim 124, the element has a protective skin (seal 50 is a thin top layer touching the upper portion of the element 30 that keeps the element 30 from drying out or being contaminated) (para [0029]) and fig 1).
With regards to claims 129 and 133, Ryan teaches that the retention chamber is a first retention chamber and that the element is removably secured within the retention chamber (can be removed with enough effort if desired) (fig 1). Ryan does not teach that the housing defines two chambers with an element in each chamber.  The difference between the prior art and the claim limitation is the claim is a duplication of the chamber and element.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have duplicated the number of retention chambers and elements in order to predictably provide for the ability to disinfect multiple medical end sites simultaneously with the device.  The combination results in the housing defining a second retention chamber with a second element that is removably secured within the second retention chamber.  As the device now includes a second element it is adjoined withy the first element as part of the same device. 
With regards to claim 134, (i) the second element defines a second cavity (space in the middle) wherein the second cavity has an open end (top) and a base end (bottom) opposite the open end, (ii) the second cavity defines a second longitudinal axis (middle) which extends from the open end of the second cavity to the base end of the second cavity, and (iii) the second element is releasable from the second retention chamber by rotation of the housing relative to the second element about the second longitudinal axis (the element 30 is capable of being rotated as such when someone uses enough effort to remove the element 30).


Claims 57 and 93 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) and Cherian (US 2004/0031120) as applied to claim 45 above, and further in view of Lynn (US 2007/0225660).
With regards to claims 57 and 93, Ryan does not teach that the element is translucent or transparent.  Lynn teaches making a luer cleaner including an element for wiping and disinfecting where the device is optically clear including an optically clear elastomer element (abstract; fig 39; para [0126]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have made the device optically clear including an optically clear elastomer element in order to allow a user to see the medical end site (luer) being cleaned and disinfected while doing so.  


Claims 99, 101, and 102 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) and Cherian (US 2004/0031120) as applied to claim 45 above, and further in view of Andros (US 5,311,634).
With regards to claims 99 and 101, Ryan does not specify that the porous sponge has micropores. Andros teaches a cleaning sponge and teaches that being microporous allows the sponge to reach about contours of the surface to be cleaned and be absorbent while still exhibiting softness, springback, pliability, good compressibility, smoothness, and retain a structural memory (column 5, line 66 to column 6, line 15).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the element and thus its form fitting surfaces out of microporous sponge material in order to reach about contours of the surface to be cleaned and be absorbent while still exhibiting softness, springback, pliability, good compressibility, smoothness, and retain a structural memory.
With regards to claim 102, the combination results in the surfaces having micro textured characteristics (micropores) which forms ridges (edge of pore) roughing (pores), dimples (pores), etc.

Claims 74, 75, and 78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 2009/0028750) and Cherian (US 2004/0031120) as applied to claim 68 above, and further in view of Eckhardt et al. (US 2003/0017073).
With regards to claims 74, 75, and 78, Ryan does not teach a visual indicator attached to the housing that changes color to indicate that the cleaning/disinfection is complete and the medical end site is ready for reuse.  Eckhard et al. teaches using a color change of an LED indicator on the housing of a sterilizing device in order to indicate that successful sterilization of a medical end site (catheter connection) and is ready for use (abstract and para [0071]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have added a visual indicator LED to the housing that changes color to indicate successful disinfection and ready to reuse in order to inform a user and insure proper disinfection has occurred. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799